Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This a response to Applicant’s communication filed August 2, 2021.  Application No. 16/321,208, is a 371 of PCT/US2017/044432, filed July 28, 2017, and claims the benefit of U.S. Provisional Application No. 62/367,870, filed July 28, 2016.  Claims 2-5, 8-16, 23, 26-20, 31, 35-37, 40-79, 82-91 and 96-114 have been cancelled.  Claims 81 and 92-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 7, 18,-20, 24, 25, 30, 32, 33, 116, 119, 120, 123-127, 132, 135, 137, 138, and 140-144 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on April 30, 2021. 
Claims 1, 6, 17, 21, 22, 34, 38, 39, 80, 115, 117, 118, 121, 122, 128, 129, 130, 131, 133, 134, 136, 139, and 145-149 are examined below.  
	Please note that the method of use claims, claims 81 and 92-95, are broader than the currently amended compound claims.  As such, once upon finding allowable subject matter in the elected compound claims, the method of use claims are not automatically subject to rejoinder and allowance.  It is suggested to amend these method of use claims to incorporate the limitations of the amended compound claims.  
	In addition, claim 92, drawn to a method of treating a disease or disordered “associated” with diminished E3 ubiquitin ligase enzymatic activity is considered a reach through claim and 

Withdrawn Rejections
The previous rejections under 35 U.S.C. 102(a)(1), in the May 7, 2021, Non-Final Office action are withdrawn in view of Applicant’s August 2, 2021, Amendment & Remarks.

New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 115, 118, 121, 131, 134, and 136 are rejected under 35 U.S.C. 102(a)(1) as being clearly by anticipated by Brookes et al., U.S. Patent No. 4,154,945 (citing the CAS Abstract for the compounds disclosed therein).  The CAS Abstract for Brookes disclose the following compounds: 

    PNG
    media_image1.png
    221
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    221
    270
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    170
    301
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    221
    270
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    221
    238
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    221
    303
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    259
    270
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    170
    304
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    168
    393
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    168
    303
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    256
    240
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    256
    303
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    256
    270
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    268
    238
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    268
    303
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    268
    270
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    286
    270
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    324
    303
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    324
    270
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    198
    328
    media_image20.png
    Greyscale

(Brookes et al., ‘945 patent, citing the CAS Abstract for the compounds depicted above.)  These compounds read on compounds of Formula I of claims 115 and 131, wherein in Formula I, p is 0; A is CH; B is CH; D is C; E is CH; W is N; X is C; Z is N; R1 is H, R2 is H; R3 is H; R4 is H or halogen (Cl and F); R5 is H or C1-C4alkyl (notably R5 is methyl, when R4 is Cl, thereby reading claim 131 as currently amended); and R6 is C1-4alkyl.  

Conclusion
Claims 1, 6, 17, 21, 22, 34, 38, 39, and 80 are allowed. 

s 115, 118, 121, 130, 131, 134, and 136 are not allowed. 
Claims 117, 122, 128, 129, 130, 133, 139, and 145-149 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625